Title: To Benjamin Franklin from Patrick Dowlin et al., 7 December 1779
From: Dowlin, Patrick
To: Franklin, Benjamin


Honnoured Sir
Dunkerque the 7th. December 1779./.
We beg Leave to Express to your Excellency in the Warmest manner, our affliction in Seeing our Worthy Friend & armateur, Mr. John Torris, Injured in So gross & abusive a manner in the Bold petition Sent to your Excellency by our prisonners & foes Wm. Power & his gang. We beg Leave to Testisfy to your Excellency that the Motives asserted in the Said Petition are Ill grounded & Infamous. We also beg Leave to Vendicate them & do Mr. John Torris The Justice he deserves. We further beg to acknowledge to Your Excellency, that, Mr. John Torris, has advanced to Every Individual of the Crew of The Black Prince, on our return to Dunkerque, all necessaries for our maintenance at a Time when he had not yet received any thing for the Ransoms & prises, & when he was already in real advance for the Crew of upwards of £20000 l.t. That he has Continued to advance to all those which Listed for a Second Cruise, all The Money They Wanted &c So much, that the Most of them, have allready received More than What their Shares in the Whole prises & Ransoms Might Come to. We again beg Leave to Give Solemn assurances to Your Excellency, that Mr. Torris did not refuse his supplys to the petitionners, Untill he had assurances They were our foes, by their declaring They wou’d return to Great Britain & break their Oath of Allegiance in Serving against America & france. We Esteem in Our heart, that, these Wortheless people deserve punishment to attempt prejudicing The Characterr & honnour of our best friends, & To be Confined till The War is Over for their Infidelity & Parjury.
We have The Honnour To be Honnour Sir Your most Humble & obedient Servants—
Patt DowlinThomas ConnorJ. Bennet Negus
 Notation: Dowling. Decr. 7. 1779